Citation Nr: 1723909	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1979 to January 1984.   

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2015, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  In February 2016, the Board remanded this issue for further development.  The Board notes that the February 2016 remand included the issue of entitlement to service connection for a right knee disorder.  However, service connection was established for such a disability in a November 2016 rating decision.  As such, this issue is no longer before the Board. 


FINDINGS OF FACT

It is at least as likely as not the Veteran currently has a depressive disorder, to include symptoms of anxiety, secondary to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of service connection for a depressive disorder, to include symptoms of anxiety, as secondary to service-connected disabilities are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends, in part, that he has PTSD due to stressors that occurred during his active service.  He has also contended that he experiences depression and anxiety due to his service-connected disabilities.  See Transcript p. 15-16.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection is in effect for ventral hernia, status-post herniorrhaphy; a lumbar spine disorder; post-vagotomy dumping syndrome; pes planus of the right foot; abdominal scar associated with ventral hernia, status-post herniorrhaphy; a right knee disorder; radiculopathy of the left lower extremity associated with the lumbar spine disorder; and anterior abdomen scar associated with ventral hernia, status-post herniorrhaphy.

The Board also observes that various competent medical treatment records include findings which support the Veteran's contention of secondary service connection.  For example, records dated in August 1995 note he had increased stress related to medical and social conditions.  Other records from that month note he reported he was having a nervous breakdown, and needed to see a doctor for stomach problems.  It was noted he had an ulcer and hernia, and subsequently underwent the herniorrhaphy in September 1995 for the now service-connected ventral hernia.  Thereafter, records dated in October 1995 included an assessment of rule-out depression, and he has since been diagnosed with a depressive disorder on multiple occasions.  As such, it indicates the Veteran developed a depressive disorder, or one was present, at the time he was dealing with multiple medical issues to include the now service-connected ventral hernia.

In addition, records dated in May and June 2012 include findings that psychosocial and environmental factors contributing to his acquired psychiatric disorder (i.e., Axis IV) include stress from general medical problems.  Such medical problems would include, at a minimum, the aforementioned service-connected disabilities.  It is also noted that other record during this period reflect he sought treatment for abdominal pain, and developed increased symptoms of depression during this period.  Such complaints of abdominal pain would undoubtedly encompass the service-connected ventral hernia and post-vagotomy dumping syndrome.  Similarly, records dated in May and August 2013 indicate he experiences depression due to feeding needs/digestive problems.

The Board acknowledges that a June 2016 VA psychiatric examiner concluded, in essence, the Veteran did not satisfy the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  The examiner provided stated rationale in support of this finding, to include the results of testing which she reported indicated symptoms exaggeration by the Veteran.  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Here, the Veteran has received treatment for an acquired psychiatric disorder for many years, to include subsequent to the June 2016 VA examination, and has been diagnosed with various acquired psychiatric disorders such as the aforementioned depressive disorder.  Consequently, the Board must conclude the June 2016 VA examination does not provide an adequate basis for denying this case.

The Board also notes that the competent medical treatment records indicate the Veteran experiences depression due to conditions other than his service-connected disabilities to include financial, housing, legal, and occupational issues.  Nevertheless, the Board cannot ignore the fact that there are findings which indicate he experiences chronic depression due, at least in part, to his service-connected disabilities.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has a depressive disorder, to include symptoms of anxiety, secondary to service-connected disabilities.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the treatment records show diagnoses of other psychiatric disorders such as PTSD, and the law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, at his December 2015 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, however, diagnosed, would satisfy his appeal.  See Transcript p. 18.  Thus, this decision constitutes a full grant of the benefits sought on appeal.


ORDER

Service connection for a depressive disorder, to include symptoms of anxiety, as secondary to service-connected disabilities is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


